USCA11 Case: 20-13778     Date Filed: 05/04/2021   Page: 1 of 6



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13778
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:98-cr-14030-JAL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PEDRO FIDALGO,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                                (May 4, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13778       Date Filed: 05/04/2021    Page: 2 of 6



      Pedro Fidalgo, a federal prisoner, appeals the district court’s denial of his

motion for reconsideration of its denial of his motion for a reduced sentence and

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b)

of the First Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018)

(“First Step Act”). After careful consideration, we affirm.

                                          I

      A district court “may not modify a term of imprisonment once it has been

imposed” except under certain circumstances. 18 U.S.C. § 3582(c). One such

exception is for “compassionate release.” See United States v. Harris, 989 F.3d

908, 909–10 (11th Cir. 2021) (citing § 3582(c)(1)(A)). As amended by the First

Step Act, which sought to increase the use and transparency of compassionate

release of federal prisoners, § 3582(c)(1)(A) provides as follows:

             [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant . . . may reduce
             the term of imprisonment . . . after considering the factors
             set forth in [18 U.S.C. §] 3553(a) to the extent that they
             are applicable, if it finds that . . . extraordinary and
             compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i); see also First Step Act § 603(b).

      Section 3553(a) requires a district court to impose a sentence that is

“sufficient, but not greater than necessary” to comply with the purposes listed

under § 3553(a)(2), including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment, deter criminal conduct, and
                                          2
            USCA11 Case: 20-13778     Date Filed: 05/04/2021    Page: 3 of 6



protect the public. 18 U.S.C. § 3553(a)(2). Other § 3553(a) factors include the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the Sentencing Guidelines, the need to

avoid unwarranted sentencing disparities, and the need to provide restitution to

victims. Id. § 3553(a)(1), (3)–(7). “[T]he weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court,

and we will not substitute our judgment in weighing the relevant factors.” United

States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013) (quotation marks

omitted).

      In 1998, Fidalgo was convicted after a jury trial of two counts related to the

distribution of cocaine. Due to his prior convictions of manslaughter with a

firearm and two cocaine trafficking convictions, the district court found that

Fidalgo’s criminal history warranted a career offender sentencing enhancement.

The district court sentenced Fidalgo to life in prison.

      Fidalgo filed his most recent § 3582(c)(1)(A) motion for compassionate

release in May 2020. Fidalgo argued that his age, then 71, and medical conditions,

including coronary artery disease and type-2 diabetes, qualified him for relief in

light of COVID-19. The district court denied the motion. The court decided,

among other things, not to exercise its discretion to grant compassionate release

following consideration of the § 3553(a) factors. The district court also denied


                                           3
          USCA11 Case: 20-13778         Date Filed: 05/04/2021   Page: 4 of 6



Fidalgo’s motion for reconsideration, again reiterating that the § 3553(a) factors

did not support a sentence reduction.

      Fidalgo timely appealed.

                                           II

      We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion

for abuse of discretion. Harris, 989 F.3d at 911. The district court abuses its

discretion if it applies an incorrect legal standard, follows improper procedures in

making the determination, or makes clearly erroneous factual findings. United

States v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011). A district court also

abuses its discretion when it commits a clear error of judgment. United States v.

Brown, 415 F.3d 1257, 1266 (11th Cir. 2005). We cannot reverse just because we

might have come to a different conclusion had it been our call to make. United

States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      We need not address Fidalgo’s arguments about administrative exhaustion

and eligibility for compassionate release, because the district court made clear that

it would exercise its discretion to deny Fidalgo’s request based on its review of the

§ 3553(a) factors. A sentence may be affirmed so long as the record indicates that

the district court considered a number of the factors. See United States v. Dorman,

488 F.3d 936, 944 (11th Cir. 2007) (affirming appellant’s sentence because even

though the district court did not discuss each of the sentencing factors, the record


                                            4
          USCA11 Case: 20-13778        Date Filed: 05/04/2021     Page: 5 of 6



showed that it considered several of them). Where district courts consider the

§ 3553(a) factors, it is not necessary for the court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each factor.

Kuhlman, 711 F.3d at 1326. Instead, an acknowledgement by the district court that

it considered the § 3553(a) factors is sufficient. United States v. Turner, 474 F.3d

1265, 1281 (11th Cir. 2007). The weight given to any of the § 3553(a) factors is

committed to the sound discretion of the district court. United States v. Croteau,

819 F.3d 1293, 1309 (11th Cir. 2016).

      Here, the district court did not abuse its discretion in denying Fidalgo’s

motion for compassionate release based on the § 3553(a) factors. The court

explicitly acknowledged that it considered the factors in finding that Fidalgo posed

a danger to the community based on the nature and circumstances of his offenses

and his criminal history. Specifically, the court observed that Fidalgo had a

lengthy criminal history, including a conviction for manslaughter with a firearm.

The court also noted Fidalgo’s subsequent convictions following his term of

imprisonment for the manslaughter charge, which it determined counseled against

a reduction. Nor was it necessary for the district court to explicitly discuss the

other factors. Kuhlman, 711 F.3d at 1326. Based on this record, we cannot say the

district court made a clear error of judgment in weighing the § 3553(a) factors.




                                            5
          USCA11 Case: 20-13778      Date Filed: 05/04/2021    Page: 6 of 6



      To the extent Fidalgo challenges the district court’s denial of his motion for

reconsideration, we similarly find no abuse of discretion. See United States v.

Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (reviewing denial of motion for

reconsideration for an abuse of discretion). In moving for reconsideration, Fidalgo

provided the application for a reduction in sentence he submitted to the Bureau of

Prisons and reiterated his arguments seeking compassionate release. However,

Fidalgo failed to present the type of newly discovered evidence or manifest error of

law or fact that warrants reconsideration. See Arthur v. King, 500 F.3d 1335,

1343–44 (11th Cir. 2007) (per curiam) (affirming denial of motion for

reconsideration where defendant did not present newly discovered evidence);

Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010)

(affirming denial of motion for reconsideration that “did nothing but ask the

district court to reexamine an unfavorable ruling”).

      AFFIRMED.




                                          6